Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 10, 2016

The Court of Appeals hereby passes the following order:

A16A1007. LORENZO SHELTON v. WILLIAM TERRY, WARDEN.

      Inmate Lorenzo Shelton seeks to appeal from the trial court's October 16, 2015
"Order Concerning Various Motions." This order indicates that the trial court entered
a final order in Shelton's case on September 21, 2015, and Shelton subsequently filed
several pro se motions, including a motion to reconsider, a motion to amend, a motion
to amend for newly discovered evidence, a motion for newly discovered evidence,
and a notice for ruling. The trial court found that the motions were unfounded and
denied them. Shelton then filed an application for discretionary appeal, which we
denied. Case No. A16D0113 (decided Nov. 20, 2015). He also filed a December 7,
2015 notice of appeal. We, however, lack jurisdiction over his direct appeal.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Pretermitting
whether a direct appeal from the October 16, 2015 order is permissible, Shelton’s
notice of appeal is untimely as to that order.
      Furthermore, “when this Court examines a request for a discretionary appeal,
it acts in an error-correcting mode such that a denial of the application is on the
merits, and the order denying the application is res judicata with respect to the
substance of the requested review." (Citation and punctuation omitted.) Elrod v.
Sunflower Meadows Development, 322 Ga. App. 666, 670 (4) (745 SE2d 846) (2013);
see also Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003). Our denial of Shelton’s discretionary application bars this direct appeal from
the same order.
      Based on the foregoing, Shelton’s direct appeal is hereby DISMISSED.




                                    Court of Appeals of the State of Georgia
                                                                         03/10/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.